NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted November 21, 2019
                               Decided November 25, 2019

                                          Before

                        DIANE P. WOOD, Chief Judge

                        FRANK H. EASTERBROOK, Circuit Judge

                        DANIEL A. MANION, Circuit Judge

No. 18-3661

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Central District of Illinois.

       v.                                        No. 1:18-cr-10020-JES-JEH-1

PETE E. TAYLOR,                                  James E. Shadid,
      Defendant-Appellant.                       Judge.

                                        ORDER

        Pete Taylor, a federal inmate, pleaded guilty to possessing a contraband weapon,
18 U.S.C. § 1791 (a)(2), (d)(1)(B), and a prohibited object (six grams of an unidentified
green, leafy substance in a package labeled “Next Generation Herbal Potpourri”). 18
U.S.C. § 1791 (a)(2), (d)(1)(G). He was sentenced to 27 months’ imprisonment on the first
count to run concurrently with six months’ imprisonment on the second. Taylor
appealed, but his lawyer now moves to withdraw from the appeal, arguing that it is
frivolous. See Anders v. California, 386 U.S. 738 (1967). Counsel’s brief explains the nature
of the case and addresses the issues that an appeal of this kind might be expected to
raise. Because the analysis appears thorough, we limit our review to those issues. See
United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).
No. 18-3661                                                                             Page 2

       Counsel first explores whether Taylor could challenge his guilty plea. She
acknowledges our directive in cases such as United States v. Konczak, 683 F.3d 348, 349
(7th Cir. 2012), and United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002), that counsel
consult with the client about the risks and benefits of a challenge to the plea, but says
she has been “unable to determine” whether Taylor wishes to challenge his plea on
appeal. It is unclear from that characterization whether any consultation occurred but,
regardless, counsel’s brief and the record make clear that any challenge to Taylor’s plea
would be fruitless. See Konczak, 683 F.3d at 349.

        When accepting Taylor’s guilty plea, the district court substantially complied
with the requirements of Federal Rule of Criminal Procedure 11. Counsel notes a few
omissions from the colloquy and correctly concludes that they were harmless. First, the
court did not explain the penalty for perjury once Taylor’s oath was sworn, see FED R.
CRIM. P. 11 (b)(1)(A), but that omission was harmless because the government has not
initiated proceedings for perjury against Taylor. See United States v. Graves, 98 F.3d 258,
259 (7th Cir. 1996). The court also did not inform Taylor of its authority to impose
restitution or enter a forfeiture, see FED R. CRIM. P. 11 (b)(1)(J), (K), but the court did not
exercise such authority, so those omissions were harmless. And although the court did
not apprise Taylor of the right to appeal and collaterally attack his sentence upon entry
of a plea agreement, see FED R. CRIM. P. 11(b)(1)(N), that omission was also harmless
because Taylor had no plea agreement—he entered an open plea at a change-of-plea
hearing. See United States v. Adams, 746 F.3d 734, 746 (7th Cir. 2014).

       Counsel next considers—and rightly rejects—a potential challenge to the district
court’s calculation of the guidelines range. The court properly calculated a guidelines
range of 27 to 33 months on the first count, and six months on the second, based on a
criminal history category of VI and a total offense level of 11 (a base offense level of 13
plus a two-level reduction for acceptance of responsibility). See U.S.S.G. § 2P1.2(a)(2),
3E1.1(a).

       Last, counsel considers whether Taylor could challenge his sentence as
substantively unreasonable, but properly concludes that such a challenge would be
frivolous. Taylor’s sentence was within the applicable guidelines range, and we
presume that a within-range sentence is reasonable. See United States v. Cunningham,
883 F.3d 690, 701 (7th Cir. 2018). Nothing in the record rebuts that presumption. And
the court explained the sentence with reference to the sentencing factors under 18 U.S.C.
§ 3553(a), considering, among other things, the seriousness of the offense and the
No. 18-3661                                                                   Page 3

importance of deterring those already incarcerated from possessing prohibited items—
“the safety of correctional staff and other inmates is paramount in a prison.”
See 18 U.S.C. § 3553(a)(1), (2).

      Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.